Title: To George Washington from Major General Artemas Ward, 28 April 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 28 April 1776

By Mr Harrison’s Letter of the twenty second Instant, I am informed your Excellency can not supply me with the Cash I wrote for; I am very sorry as there are many demands on the Commissary and Quartermaster, which are not all of a late date. I have made out Warrants for the payment of the five Regiments here for the month of February, and have found it necessary to give Warrants for the payment of the men on board the Hancock, Franklin, and Harrison, Privateers, otherwise they must have been hauled up.
I have made enquiry respecting the arrival of powder at Cambridge since your Excellency’s departure, and am informed by Mr Barber that none has arrived.
I have given all attention in my power to the Works, the fortress on Fort Hill is in good forwardness, there are now eight twenty four pounders and two twelves mounted and furnished ready for action. The Court agreed to have a Fortress built at Castle point, which is nearly finished and I intend to have the Cannon mounted in it this week. The work at Charlestown point I expect will be compleated in seven or eight days. Our works, and other business, have been much retarded for want of Teams.

Capt. Fellows, the Gentleman I sent to Beverly to view the Ship Jenny and the Brigantine, has just returned and informs me that he with Commodore Manley and Capt. Bartlett viewed the above Vessels, and are all of opinion that neither of them is fit for the service.
As there are several of the Enemy’s armed Vessels which cruize in this Bay that are larger than our Privateers, I wish that a Ship of sufficient force to take them might cruise this way. I am Your Excellencys Obedient Humble Servant

Artemas Ward

